DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  The word “coverd” in line 4 appears to be a typographical mistake and should read “covered”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 contains the following limitation “all layers of the three or more layers are in contact in a dislocation manner”.  It is not clear how the limitation “a dislocation manner” is intended to limit the claimed apparatus.  Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2004/0212191 A1 to Segal et al. (Segal).

With regard to claim 1, Segal discloses an explosion-proof flexible metal hose for natural gas pipelines (the limitation “explosion-proof” is considered a statement of the field of intended use. As such, this limitation is not considered to limit the structure of the disclosed apparatus), comprising 
a metal hose (210, fig. 6, paragraph 0032 describing a thin-walled flexible tubing (listed as 110 in reference to the embodiment of figs. 2-5. It is clear that 210 references similar structure in the embodiment shown in fig. 6), paragraph 0028 discloses the use of corrugated stainless steel for the metal hose), wherein a side of the metal hose is provided with a fixing assembly composed of a flange (220, fig. 6, paragraph 0036) and a loose flange (250, fig. 6), and an other side of the metal hose is provided with a welding neck flange configured for fixing (not disclosed), 
the metal hose is coverd with a steel band (290, fig. 6, paragraph 0036) with a multilayer structure (the braided structure incorporates two layers of braided material (one arranged in a first spiral direction while the other is arranged in a second spiral direction)), two ends of the metal hose and two ends of the steel band are fixed through cooperation between metal short sections and pressing clamp rings (braid retaining collar 294 is a type of pressing clamp ring, fig. 6, paragraph 0036 and functions to fix the ends of the braided sheath and the distal end of the inner metal hose located beyond the first corrugation. The braid retaining collar is radially enclosed by a short metal section of the member that includes the flange 220); and 
a reinforcement coil (292, fig. 6, paragraph 0036) is wound around the metal hose (not disclosed).
	Segal fails to disclose a welding neck flange provided on the other side of the metal hose.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide a welding neck flange on the other side of the metal hose in order to allow the hose to be welded to a connecting flange that will allow the hose to be connected to a supply of natural gas.
	The reinforcement coil is not disclosed as being wrapped around the metal hose.  This limitation is considered to be a product by process limitation that does not further limit the claimed structure (See MPEP section 2113).  It does not appear the reinforcement layer of Segal will function differently if applied as a wrapped strip of material as opposed to another method of application (such as extrusion). The layer of PVC material 292 wrapped around the hose will function as a reinforcement.
	
With regard to claim 2, Segal discloses the explosion-proof flexible metal hose for natural gas pipelines according to claim 1 as set forth above, and further discloses wherein two ends of the metal hose are connected with the metal short sections by end rings (the portion of the fixing assembly between the short metal section that engages the braid retaining collar and the portion that engages the flared neck 232 of the inner metal hose is a metal short section).

With regard to claim 3, Segal discloses the explosion-proof flexible metal hose for natural gas pipelines according to claim 2 as set forth above, and further discloses wherein the metal hose adopts a corrugated pipe structure (shown in fig. 6, the inner metal hose is corrugated).

With regard to claims 5 and 6, Segal discloses the explosion-proof flexible metal hose for natural gas pipelines according to claim 1 as set forth above, but fails to further disclose wherein the flange and the welding neck flange are respectively fixed with two ends of the metal short sections by first welded junctions which adopt Y-shaped welded joints (claim 5) and wherein the pressing clamp rings are fixed with the metal short sections by second welded junctions which adopt fillet welded joints (claim 6).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the device of Segal with Y shaped welded joints and fillet welded joints, since those type of welded joints are known to skilled artisans and it would be obvious to use them to fixedly attach different structures.	

With regard to claim 7, Segal discloses the explosion-proof flexible metal hose for natural gas pipelines according to claim 1 as set forth above, and disclose wherein two ends of the steel band are fixedly embedded (shown in fig. 6, the end of the steel band is fixedly embedded in the pressing clamp ring) between the metal short sections and the pressing clamp rings (by embedding the ends of the steel bands in the pressing clamp ring, the ends of the steel band become fixed between the metal short section and the pressing clamp rings).

With regard to claim 8, Segal discloses the . The explosion-proof flexible metal hose for natural gas pipelines according to claim 7 as set forth above, but fails to disclose wherein the steel band comprises three or more layers, and all layers of the three or more layers are in contact in a dislocation manner. 
In view of the 35 USC section 112(a) rejection above, it would have been obvious to add an additional layer of braided material in order to enhance the structural integrity of the hose.  It would further be obvious to provide the three or more layers to be in contact in a dislocation manner since it appears that means the layers are in sliding contact such that the layers can move with respect to each other.  Such a configuration would provide more hose flexibility.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest a pipeline wherein the reinforcement coil is would at a wave trough of the corrugated pipe, together in combination with the other elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references listed in the PTO 892 not made of record above, disclose hoses having some but not all of the claimed features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753